 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DONALD ORTEZ-LUCERO,                              No. 2:18-cv-2982-KJM-EFB P
12                       Petitioner,
13            v.                                        ORDER
14    SHAWN HATTON,
15                       Respondent.
16

17           Petitioner, a state prisoner proceeding through counsel, has filed an application for a writ

18   of habeas corpus under 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge as provided by28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On November 5, 2019, the magistrate judge filed findings and recommendations, which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. Neither party has filed

23   objections to the findings and recommendations.

24           The court presumes that any findings of fact are correct. See Orand v. United States,

25   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

26   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

27   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

28   /////
                                                        1
 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The findings and recommendations filed November 5, 2019, are adopted in full;
 5          2. Petitioner’s application for a writ of habeas corpus is denied;
 6          3. The Clerk is directed to close the case; and
 7          4. The court declines to issue a certificate of appealability.
 8   DATED: February 18, 2020.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
